Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 7, 9, 11-13, 16, 18 & 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rey-Losada et al. (US PGPUB 2014/0361833).
Refer initially to fig. 2 of Rey-Losada et al. Treating independent claims 1, 11 & 18 first, input pair of transistors 222 may be read as the first and second transistors claimed (note that Rey-Losada et al. state at paragraph 27 that FETs may be used rather than bipolars). The output stages 100-1, 100-2 may be read as the first and second current amplifiers claimed (see detail fig. 3 for instance where the input from the pair 222 is fed to the sources of the cascode transistors 322. Resistors 240-1, 240-2 may be read as the feedback resistors claimed as they connect the outputs to the emitters (sources) of the input pair, also meeting claim 12. There are connecting resistors between the sources as well meeting the last paragraph of claim 18 as well as claims 2 & 13. While the preambles of the independent claims are regarded as specifying intended uses of the invention, note that Rey-Losada et al. specify instrumentation applications in paragraphs 56-57. The cascode transistors 322 may be read as the like elements claimed in claims 5, 16 & 20. While the input pair is shown as .
Claims 3, 4, 6, 8, 10, 14, 15, 17 & 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gilbert et al. (US pat. no. 7,088, 179) is cited since it is referenced By Rey-Losada et al. in their description of the circuit of fig. 2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J MOTTOLA whose telephone number is (571)272-1766. The examiner can normally be reached on M-Th from 10 to 8.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal, can be reached at telephone number 571-272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/STEVEN J MOTTOLA/           Primary Examiner, Art Unit 2843